OLSZEWSKI, Judge,
concurring:
I concur in the result reached by the majority; however, I write separately to elaborate on the proper focus of both the appellate court and the trial court when reviewing a jury’s verdict. Since a review of the record supports the majority’s holding that the trial judge did not abuse his discretion, I concur in the judgment.
I am puzzled by the statement in the beginning of the majority’s Opinion, “[b]ecause our review is limited, we affirm ...” In my view, an appellate court does not affirm a trial court’s grant of a new trial because its review is limited, it affirms because there are facts that exist on the record that support the trial court’s findings.
This distinction is important. We, as an appellate court, must be careful not to invade the trial judge’s discretion, but we must also ensure that the trial judge does not invade the fact finding province of the jury. Thompson v. City of Philadelphia, 507 Pa. 592, 599-601, 493 A.2d 669, 673 (1985). This is the purpose of our review, and we limit ourselves to that inquiry. The appellate court may not give absolute deference to the trial judge, as the majority’s statement intimates, but must search the record for identifiable facts that indicate that the trial judge has not palpably abused his discretion.
The trial judge may not grant a new trial, unless the verdict was so against the weight of the evidence that injustice “stands forth like a beacon,” or more commonly, where the verdict “shocks the conscience of the court.” Bortner v. Gladfelter, 302 Pa.Super. 492, 448 A.2d 1386 (1982). This *233standard is rigorous because the trial judge is not a factfinder. Rather, he is the impartial overseer of the trial. Situations where the trial judge may assert his limited discretion are those where the verdict appears to have resulted from
passion, prejudice, partiality or corruption, or that the jury disregarded the instructions of the court, or, in some instances where there was a vital misapprehension or mistake on the part of the jury, or where it clearly appears from the uncontradicted evidence that the amount of the verdict bears no reasonable relation to the loss suffered by the plaintiff ...
Guidry v. Johns-Manville Corp., 377 Pa.Super. 308, 547 A.2d 382 (1988) (quoting Morris v. Peckyno, 202 Pa.Super. 490, 198 A.2d 396 (1964)).
This case falls into the factors above since the uncontradicted medical testimony presented to the jury demonstrated that defendant’s misfeasance caused plaintiffs injury. Accordingly, the trial judge could reasonably have found that the verdict had no reasonable relation to plaintiffs loss. The majority correctly noted this fact in holding that the trial judge did not abuse his discretion.
When the trial court grants a new trial, the court must support its decision to grant a new trial with “words of appropriate urgency and decisiveness.” Elza v. Chovan, 396 Pa. 112, 117, 152 A.2d 238, 241 (1959). Such expression by the trial court in its opinion helps the appellate court better discern if an actual miscarriage of justice occurred. I must note that in this case, however, the trial judge wrote in his opinion that he was “impressed” by the medical doctor’s “persuasive” testimony. Such credibility determinations, standing alone, are a shaky ground on which to award a new trial.
Normally, a low verdict alone will not suffice to grant a new trial. Guidry, 377 Pa.Super. at 313-15, 547 A.2d at 385. Our Supreme Court has held that where a verdict could have been the result of jury compromise, a new trial may not be awarded on the ground that a damage award was too low. Boggavarapu v. Ponist, 518 Pa. 162, 542 A.2d 516 (1988). Thus, if there *234had been conflicting testimony regarding the amount of plaintiffs damages in this case, the painfully low verdict would withstand a motion for a new trial, regardless of how persuasive the judge viewed plaintiffs witnesses.
The heart of my concern was expressed in my recent concurrence in Commonwealth v. Murray, 408 Pa.Super. 435, 597 A.2d 111 (1991). There, I was of the view that an appellate court is not properly situated to review challenges to the weight of the evidence in a criminal trial. Respect and deference for the factfinder are equally applicable to a trial judge sitting in a civil trial where the jury is put to the task of placing a price tag on otherwise intangible damages. The trial judge in this case instructed the jury that there “is no mathematical formula for me to impart to you [regarding pain and suffering damages] during these instructions.” (R.R. p. 53.) Since there is no such formula, trial judges and appellate judges alike must take extreme caution when disturbing a jury’s verdict. Our review is designed to ensure that trial judges are as protective of the jury’s province as we are of their’s.
A permissive interpretation of the majority’s statement is that trial judges’ decisions are subject to perfunctory review. I am concerned that such an interpretation might open a Pandora’s box for trial judges to grant new trials when they do not agree with the verdict. That course of action is abhorrent to the jury’s function, and is contrary to our law. A’ judge may not substitute his judgment for the jury’s, but only grant a new trial when the verdict shocks one’s sense of justice. Unless the “shock the conscience” standard is subject to thorough, albeit limited, review, our own efforts defeat our entire purpose of ensuring that proper deference is accorded to those who rightfully, and legally, deserve it.
Since I find that the trial judge did not abuse his discretion in granting a new trial, I concur in the judgment.